UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 9/30/2014 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2014 Semiannual Report to Shareholders Central Cash Management Fund Contents 3 Portfolio Summary 4 Investment Portfolio 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 17 Information About Your Fund's Expenses 19 Advisory Agreement Board Considerations and Fee Evaluation 23 Account Management Resources 24 Privacy Statement This report must be preceded or accompanied by an offering circular. To obtain the fund's private offering memorandum, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The offering circular contains this and other important information about the fund. Please read the fund's private offering memorandum carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors of the fund may have a significant adverse effect on the share price of the fund. See the fund's private offering memorandum for specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of September 30, 2014 (Unaudited) Principal Amount ($) Value ($) Government & Agency Obligations 63.5% U.S. Government Sponsored Agencies 60.9% Federal Farm Credit Bank: 0.12%**, 8/4/2015 0.122%*, 10/27/2014 0.13%*, 2/2/2015 0.134%*, 10/20/2014 0.134%*, 11/26/2014 0.137%*, 3/3/2016 0.22%*, 3/4/2015 Federal Home Loan Bank: 0.033%**, 12/19/2014 0.09%**, 1/5/2015 0.09%**, 1/9/2015 0.094%*, 2/12/2015 0.099%*, 1/20/2015 0.1%**, 1/26/2015 0.106%*, 6/5/2015 0.12%, 10/27/2014 0.12%**, 1/23/2015 0.125%, 2/5/2015 0.125%, 9/2/2015 0.17%, 2/12/2015 0.17%**, 9/4/2015 0.19%, 9/3/2015 0.21%, 10/13/2015 Federal Home Loan Mortgage Corp.: 0.06%**, 10/17/2014 0.07%**, 10/6/2014 0.08%**, 10/20/2014 0.08%**, 11/21/2014 0.08%**, 11/26/2014 0.08%**, 12/1/2014 0.088%**, 12/8/2014 0.09%**, 2/2/2015 0.095%**, 10/2/2014 0.1%**, 10/24/2014 0.1%**, 10/15/2014 0.1%**, 10/28/2014 0.105%**, 1/20/2015 0.105%**, 7/23/2015 0.11%**, 11/5/2014 0.115%**, 8/4/2015 0.145%**, 6/16/2015 0.15%**, 7/10/2015 0.17%**, 12/3/2014 Federal National Mortgage Association: 0.033%**, 12/12/2014 0.04%**, 2/2/2015 0.065%**, 10/14/2014 0.08%**, 12/15/2014 0.08%**, 4/15/2015 0.08%**, 4/22/2015 0.085%**, 1/12/2015 0.12%**, 4/1/2015 U.S. Treasury Obligations 2.6% U.S. Treasury Notes: 0.06%*, 1/31/2016 2.25%, 1/31/2015 Total Government & Agency Obligations (Cost $818,284,929) Repurchase Agreements 36.5% Citigroup Global Markets, Inc., 0.0%, dated 9/30/2014, to be repurchased at $110,000,000 on 10/1/2014 (a) Merrill Lynch & Co., Inc., 0.03%, dated 9/30/2014, to be repurchased at $106,000,088 on 10/1/2014 (b) Nomura Securities International, 0.001%, dated 9/30/2014, to be repurchased at $50,000,001 on 10/1/2014 (c) The Goldman Sachs & Co., 0.01%, dated 9/30/2014, to be repurchased at $100,000,028 on 10/1/2014 (d) Wells Fargo Securities LLC, 0.02%, dated 9/30/2014, to be repurchased at $104,000,058 on 10/1/2014 (e) Total Repurchase Agreements (Cost $470,000,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,288,284,929)† Other Assets and Liabilities, Net Net Assets † The cost for federal income tax purposes was $1,288,284,929. * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2014. ** Annualized yield at time of purchase; not a coupon rate. (a) Collateralized by $109,492,200 U.S. Treasury Notes, with the various coupon rates from 0.625–4.5%, with various maturity dates of 5/15/2017–11/30/2017 with a value of $112,951,338. (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 2.031–5.776 12/1/2032– 9/1/2044 Federal National Mortgage Association 1.916–5.536 11/1/2020– 9/1/2044 Total Collateral Value (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 4/1/2043– 8/1/2043 Federal National Mortgage Association 3.58–4.5 2/1/2018– 2/1/2042 Government National Mortgage Association 2.5–6.5 9/15/2038– 8/15/2044 Total Collateral Value (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 6/1/2043 Federal Home Loan Mortgage Corp. — Interest Only 11/15/2038 Federal National Mortgage Association 2.108–3.0 2/1/2027– 5/1/2043 Federal National Mortgage Association — Interest Only 5.5–6.0 8/25/2040– 1/25/2042 Total Collateral Value (e) Collateralized by $104,303,000 U.S. Treasury Note, 1.25%, maturing on 10/31/2015 with a value of $106,622,075. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Portfolio are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (f) $
